El Juez Asociado Sr. MacLeary,
emitió la opinión del tribunal.
Se siguió este pleito ante la Sección Primera de la Corte de Distrito de San Juan por María y Benito Rivero Hernán-dez contra Gregorio y Mariano Hernándéz, en el que solici-taban la nulidad de un expediente de dominio y de la nota de la inscripción del mismo.
Puesto que antes que ellos pudieran sostener un pleito *906ele esta clase, deben los demandantes mostrar que son los due-ños de la finca envuelta en este pleito, esta cuestión referente a la propiedad resultó fundamental en el procedimiento que habían establecido. También se alegó y vino a ser un punto en controversia en el caso, que los padres de los demandantes habían vendido al padre de los demandados los terrenos en cuestión, y la fecha del documento.privado p'or el que se dice que se realizó la venta, se dijo que correspondía y era idén-tica a la fecha del bautismo de uno de los demandantes, María del Rivero Hernández. Resulta que faltaba un documento privado por virtud del cual la venta del terreno se había efec-tuado y se presentó prueba suplementaria del contenido de dicho documento. Se presentó por el demandante otro docu-mento como contraprueba qne tenía fe'cha distinta, de modo que resultó una cuestión de alguna importancia el probar la fecha precisa del bautismo. Para fijar esta fecha exacta, el abogado de los demandados presentó como prueba un docu-mento, que se decía ser la partida de bautismo del referido de-mandante, pero que después resultó ser una certificación refe-rente al nacimiento, de la demandante.
El día 9 de diciembre de 1910, la corte de distrito dictó una sentencia desestimando la demanda, sin imponer costas a ninguna de las partes. Durante la presentación de la prue-ba, los demandados presentaron la certificación aludida de la inscripción del nacimiento de la demandante, que fué inscrita en el registro civil; oponiéndose a su admisión el abogado del demandante; pero la corte, sin embargo, admitió la referida certificación, tomando el abogado una excepción a esa resolu-ción. Después que se había dictado la sentencia, y puesto que era contra los demandantes, éstos solicitaron un nuevo juicio fundando su moción en accidente o sorpresa, que la ordinaria prudencia no pudo preveer. Los demandados se opusieron a su moción manifestando que el propósito de la presentación del documento en cuestión era únicamente el de fijar una fecha desde que pudiera empezar a contarse la prescripción, que era una de las defensas invocadas en su contestación. La *907c.orte, después de habet oído las alegaciones de las partes, con-cedió el nuevo juicio por resolución de 4 de enero 1911, por la que quedó anulada la primera sentencia. Contra esa orden, y por virtud de las disposiciones del párrafo 3 del artículo 295, del Código de Enjuiciamiento Civil, los demandados estable-cieron esta apelación. Según sé verá de lo dicho anterior-mente aquí no,hay controversia con respecto a la justicia o injusticia que puede estar envuelta en lá sentencia dictada por la corte inferior, sino que la apelación se ha interpuesto sola-mente contra la resolución de 4 de enero &e 1911, dictada por el juez y concediendo un.nuevo -juicio. Como único funda-mento de, la apelación, cita el abogado como infringido por in-debida aplicación, el párrafo 2o. del artículo 221 del Código de Enjuiciamiento Civil, y otros artículos en relación con el mis-mo. Dicho articulo dispone que puede concederse un nuevo juicio, entre otras causas, cuando durante el curso del juicio ha habido accidente o sorpresa, que la ordinaria prudencia no ha podido preveer.
La primera cuestión que aquí se ha presentado por los apelantes es que la declaración jurada y fundada, en la que se basó la solicitud para nuevo juicio, omite el sitio. Se alega que ese es un defecto fatal y se cita como autoridad en apoyo de esta teoría, a Estee sobre Alegaciones, página 199, párrafo 271. También se hace referencia a los casos de Lane v. Morse, 6 How., Prac. Rep., 394, y Cook v. Staats, 18 Barb., 407.
Expresa Esteé que la especificación de la corte es una par-te esencial de toda declaración jurada, y constituye prueba prima facie del sitio en que se tomó; y cita 6 How. Prac., 394 y 18 Barb.,' 407. Sin embargo, agrega el autor que esto ciertamente no puede establecerse como una regla en toda clase de declaraciones juradas, y que una 'declaración jurada sin el título de la acción en que se hace, es tan válida y efec-tiva para cualquier fin nomo si estuviera titulada debidamen-te, si de la misma aparece de modo claro que se refiere a tal acción; hace referencia al párrafo 1046 del Código de Enjui-ciamiento Civil de California y al caso de Butler v. Ashworth, *908100 Cal., 334. El estatuto de California citado es idéntico al artículo 345 de nuestro Código de Enjuiciamiento Civil y el caso contenido en 100 Cal. es de aplicación al mismo. De un examen de. la declaración jurada se verá que la misma se re-fiere de modo suficiente al caso para fines de identificación y con.arreglo.al estatuto debe sostenerse. ■
La otra objeción que se bace a la declaración jurada y fundada es que la misma no expresa cuáles son los bechos que el declarante conoce de propio conocimiento y cuáles funda en información obtenida por otros; sino que simplemente jura que la declaración jurada expresa “la verdad, toda la verdad, y nada más que la verdad.” Esto es equivalente a alegar que los becbos relacionados son del conocimiento personal del declarante, no siendo por tal motivo defectuosa la declaración jurada en su forma.'. Además, se verá del contenido de la de-claración jurada, que las cuestiones réferidas en la misma son naturalmente del conocimiento personal del abogado que jura con respecto a ellas.
Alega además el apelante con referencia á esta declaración jurada, que el juramento no solamente es irregular en su for-ma»sino que también es deficiente en sus méritos, pues de una mera, lectura de la misma se llega inmediatamente a la con-clusión de que el accidente o sorpresa que se lia invocado apa-rece de su contenido,, que fúé simplemente un error cometido al considerar la corte la prueba, y qué en realidad no ba ha-bido sorpresa para el demandante. Cierto es que M cuestión referente a sorpresa -según la ley excluye todos los elementos de negligencia, de suerte que, en general si una persona ba tenido oportunidad de examinar un documento y no lo ba be-cbo, no puede alegar que ba sido sorprendido al presentarse tal documento como prueba. Podría aparecer, según bemos dicbo, que el demandante fué negligente, puesto que se ba dicho que la partida de nacimiento de María del Rivero Her-nández le fué mostrada por los demandados y que la tuvo en sus manos, y si no la examinó podría suponerse que fué por-que no tenía deseo de hacerlo así. Tales son las considera-*909clones indicadas por el astuto abogado del apelante durante la vista de este caso ante este tribunal.
Este argumento podría predominar si no hubiera sido por-que las manifestaciones del abogado de los apelantes induje-ron al apelado a creer que el documento presentado era la partida de bautismo. Siendo así el caso, no se tomarán en consideración las imputaciones de negligencia que el apelado hace a su contrario, al aceptar como correctas sus manifes-taciones hechas en corte abierta. No puede permitirse que ninguna parte se beneficie de este modo de su propio error, aun cuando el mismo se cometiera de buena fe o fuera sim-plemente accidental.
Se alega que la admisión de la partida de bautismo no era esencial puesto que la fecha que se trataba de probar tampoco lo era. Este punto fue resuelto por la corte inferior, y se su-pone que en contra del apelante. Según el contenido de estos autos, no podemos expresar que hubiera algún error con res-pecto a este aspecto del caso y debemos aceptarlo como ha sido resuelto por ahora.
Parece que hubo un error al que fueron inducidos tanto los abogados de ambas partes como la propia corte, confun-diendo la certificación de nacimiento con la partida de bau-tismo. Es claro que si el documento se presentó con el fin de fijar la fecha no debió substituirse por el otro, pues difí-cilmente podrían tener la misma fecha. Al descubrir la corte inferior que todas las partes habían confundido un documento con el otro y que la sentencia por lo menos se fundaba en parte en dicho documento, adoptó el único medio posible para corre-gir dicho error, cual era el conceder un nuevo juicio, permi-tiendo a las partes que procedieran correctamente en otra ocasión.
Al discutir la cuestión en términos generales, el abogado' de los apelantes hace uso de las siguientes autoridades, o sea, afirma que este principio se encuentra en los siguientes casos. Por este fundamento de sorpresa los nuevos juicios deben concederse con gran cautela. Una parte que alegue haber *910sido perjudicada debe mostrar que la sorpresa no ba resul7 tado en manera alguna por su propia falta o negligencia: Rogers v. Huie, 1 Cal., 429; 54 Am. Dec., 300; Brooks v. Lyon, 3 Cal., 114; Dewey v. Frank, 62 Cal., 343 ; y debe solicitar su remedio en la primer oportunidad. Si puede conseguirlo de algún'otro modo, ya.por un sobreseimiento, Brown v. Smith, 10 Cal., 510; o un aplazamiento; Ferrer v. Home Mut. Ins, Co., 47 Cal., 416; o por presentación de otra prueba o por al-gún otro medio, no debe exponerse a las consecuencias del ve-redicto. Live Yankee Co. v. Oregon Co., 7 Cal., 42. La parte sorprendida debe solicitar protección no solamente en la primer oportunidad sino de modo tal que produzca el menor vejamen, gasto y demora. (Delmas v. Martin, 39 Cal., 555.) Alegan además los apelantes que una parte no puede solicitar con éxito la celebración de un nuevo juicio por este funda-mento, a menos que la sorpresa resulte claramente de la de-claración jurada; y cita el caso de McDonald v. Bear River Co., 13 Cal., 220; y que-el hecho o hechos de donde resultó la sorpresa tenían una, relación esencial con el caso, debiendo atribuirse principalmente el veredicto al efecto de los mis-mos. (Hartwright v. Badham, 11 Price, 383.) Afirma tam-bién que a las mismas conclusiones llega el autor Estee al tra-tar de los requisitos que son necesarios para un nuevo juicio, en su obra sobre alegaciones, en el párrafo 4884, en donde se enuncia la siguiente doctrina que puede usarse en forma de sumario: “Establecen los casos que la parte debe mostrar la sorpresa, en qué forma le perjudicó ésta, y que en justicia no puede atribuirse descuido alguno de su parte; que la sorpresa no ha resultado por la,falta o negligencia del solicitante, y que el veredicto se debe principalmente a los hechos de donde pro-vino la sorpresa; que tiene una buena defensa, pudiendo ser distinto el resultado en un nuevo juicio.”
No hay duda alguna de que la ley está bien expresada en estas autoridades, las que generalmente deben seguirse por las cortes inferiores, al considerar mociones sobre nuevos juicios fundadas en sorpresa o accidente. Pero las cortes dé *911apelación no siempre pueden revocar las resoluciones 'de las cortes inferiores, por nó aplicar estos principios a cada caso que surja. Casi todos los casos presentados de acuerdo con esta sección de huéstró estatuto, están fundados en circuns-tancias peculiares y deben resolverse,de conformidad con las mismas.
Esta cuestión - referente a concesión o denegación de un nuevo juicio se presentó a'nuestra consideración hace unos tres meses en el caso de Fajardo v. Tió, resuelto el día 31 de marzo último. El abogado del apelante parece apoyarse algo en ese caso. En dicho caso dijimos en la'opinión: “En cuanto ja la sorpresa del demandado por la prueba presentada a favor del demandante, basta decir que' si dicha prueba era per-tinente a las cuestiones planteadas por las alegaciones, el de-mandado no tuvo oportunidad para ser sorprendido; y si la prueba no era pertinente a dichas cuestiones, el demandado ha •debido oponerse a su presentación por esta causa, y de admi-tirse, a pesar de su oposición, debió haber reservado el punto por medio de la debida excepción, para ser considerado en la .apelación por este tribunal-' (Armstrong v. Davis, 41 Cal., 499.) El accidente o sorpresa que menciona el estatuto se refiere a asuntos completamente diferentes de la admisión o exclusión de prueba, y el apartado segundo del artículo citado .no tiene aplicación en este caso. Un caso de sorpresa que es-taría comprendido en esa cláusula del estatuto podría presen-tarse cuando el peticionario ha sido inducido a error por an-teriores manifestaciones de un testigo y posteriores declara-ciones del mismo contradiciendo sus manifestaciones. Y de haberse alegado en la moción un motivo suficiente de sorpresa, no procedía de su propia culpa o negligencia: lo que el ape-lante en este caso, en vista de las contradeclaraciones jura-olas, claramente dejó de hacer.” Se citan los casos de MacLear v. Hapgood. 85 Cal., 557; Dewey v. Frank Bros. & Co.. 62 Cal., 343; Ferrer v. Home Mut. Ins. Co., 47 Cal., 416; Brooks v. Douglas, 32 Cal., 210; Schellhous v. Ball, 29 Cal., ,605; Taylor v. Cal. Stage Co., 6 Cal., 229; Rogers v. Huie, *9121 Cal., 429. Consideramos esto, hasta donde alcanza, como una expresión clara de la ley, y de autoridad obligatoria en los casos en que es de aplicación. Pero por razones obvias creemos que no es de aplicación a los hechos de este caso.
Desde luego, el caso se celebró ante la corte, sin jurado, según es la práctica en todos los casos civiles en Puerto Rico, y nadie está en mejores condiciones que el juez sentenciador para saber- y resolver el efecto que tuvo en hacer que se dic-tara sentencia a favor de los demandados, el certificado que fue admitido erróneamente. Naturalmente, cuando se ha concedido un nuevo juicio bajo las circunstancias que se de-terminan en los autos, tendrá dudas para anular tal resolu-ción. Si la misma corte que dictó la sentencia declara que se cometió un error fundamental durante el juicio, es razonable el suponer que no debe modificarse la resolución concediendo el nuevo juicio. Para que tal resolución se revoque los ape-lantes deben mostrar una razón muy poderosa. En el orden de los procedimientos la concesión o denegación de un nuevo juicio por el fundamento de accidente o sorpresa, es una cues-tión que debe dejarse ampliamente a la discreción de la corte inferior. Y a menos que se haya abusado de esa discreción, especialmente cuando se ha concedido el nuevo juicio, la corte de apelación seriamente vacilará para intervenir con esa dis-creción. Este principio es casi uniforme en todas las autori-dades. (29 Cyc., 103; y se citan los casos de Harper v. Wilkes, 76 Cal., 106; Shepherd v. Brenton, 15 Iowa, 84.)
Según la ley común la corte tenía la facultad inherente, aún de su propia iniciativa, para conceder nuevos juicios. Seguramente que esta facultad puede ejercitarse más propia-mente en aquellos casos que han sido celebrados ante la corte solamente, sin intervención de un jurado. Y aun pueden las cortes conceder nuevos juicios, por su propia moción, a menos que esta facultad inherente se le haya restringido por el esta-tuto. (29 Cyc., 921, y caso citado.) No conocemos en Puerto Rico ningún estatuto que tenga este efecto.
Por las razones expuestas, y por otras que no hay necesi-*913dad de discutir, la resolución concediendo él nuevo juicio no será modificada. Confirmada. ■
Jueces concurrentes: Sres. Presidente Hernández y del Toro.
Los Jueces Asociados Sres. Wolf y Aldrey, no tomaron parte en la resolución de este caso.